Citation Nr: 1618587	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  08-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.
 
2.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2009, the Board remanded this case for further development.  In June 2014, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in March 2015 the Court vacated the Board's decision that denied increased ratings for the Veteran's right and left knee disabilities, and remanded those issues to the Board for appropriate action in accordance with the JMR.  In June 2015 the Board remanded the claims for further action consistent with the JMR.  The appeal has now been returned to the Board for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND 

While further delay is regrettable, the Board finds that additional development is still necessary.

In the JMR, the parties noted the medical evidence included symptoms of knee grinding and crepitus, and that the 2010 VA examination noted a positive grind test with retropatellar pain.  The parties suggested these symptoms may be pertinent to consideration under Diagnostic Code 5259, which evaluates symptomatic removal of semilunar cartilage.  However, it is unclear from the record whether such symptoms are manifestations of the Veteran's meniscus removal or of his degenerative joint disease, or both.  Accordingly, an additional opinion is warranted in this case.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his bilateral knee disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since August 2015.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, return the claims file to the VA examiner   who conducted the August 2015 VA examination, if available.  If that examiner is not available, the file should be provided to another physician to provide the requested opinion.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file and the August     2015 examination report, the examiner should provide    an opinion as to whether the crepitus, grinding, and popping symptoms, to include the positive grind test with retropatellar pain noted on the 2010 examination, are due to his meniscus removal, are due to his degenerative joint disease, or are due to a combination of both conditions.  If those symptoms are not due to the meniscus removal or the degenerative joint disease, the examiner should address the etiology of those symptoms.   

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought     on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).








